 In the Matter of TIIE BORDEN COMPANY, HUTCHINSONICE CREAMDIVISION, EMPLOYERandINTERNATIONAL BROTHERHOODOF TEAM-STERS,CCHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONERCase No. 18-RC-509.-Decided April 6,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer, which has its main offices in Cedar Rapids, Iowa,and is a separate operation of the Borden Company, a large interstateenterprise,' is engaged in the manufacture and distribution of icecream products.During the year 1948, raw materials used by theEmployer were valued in excess of $2,000,000, of which over $700,000represented materials shipped to the Employer from points outsidethe State of Iowa.During the same period, sales of the Employerexceeded $4,500,000 in value, of which more than $350,000 representedsales to points outside the State.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the Act.2We find nomerit to the Employer's further contention that some of its plantswhich receive or make no interstate shipments are not engaged incommerce.We have frequently held where, as here, a separate plant'The Borden Company,69NLRB 947; andThe Borden Company, SouthernDivision,68 NLRB 399.2The Borden Company, Borden'sIce Cream Company of Michigan Division,85 NLRB385.89 NLRB No. 31.227889227-51-vol. 89-16 228DECISIONS' OF NATIONALLABOR RELATIONS BOARDis an integral part of an interstate enterprise,that plant is engaged incommerce within the meaning of the Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :The Employer has 3 main manufacturing and distribution plantsand 17 branch distribution plants, all located in the State of Iowa.Each of the manufacturing plants supplies ice cream products tocertain of the branch plants, as follows :(1)Mason City suppliesCharles City, Estherville, Decorah, Humbolt, and Fort Dodge; (2)Waterloo supplies Iowa Falls, Oelwein, Manchester,Dubuque, andMarshalltown;and (3)Cedar Rapids supplies Vinton, Monticello,Iowa City, Ottumwa, Davenport,Clinton, and Des Moines.Therehas been no collective bargaining among any of the employees of theEmployer with the exception of the employees at the Mason City plantwho have been represented by Local 828 of the Petitioner since 1945,following a consent election conducted by the Board.3The Petitioner seeks a single unit of all employees at all the Em-ployer's plants.In the event that the Board finds that this broad unitis inappropriate,the Petitioner requests three separate units, eachconsisting of the employees of a production and distribution plant andits alliedbranch distribution plants.As asecond alternative, thePetitioner requests that separate units be found appropriate for theemployees of each of the production and distribution plants and eachof the branch.distribution plants.The Employer agrees with the lastposition.The Employer would also exclude, and the Petitioner wouldinclude, all seasonal employees.General administration of the Employer's operations is conductedfrom the main offices in Cedar Rapids, Iowa.The managers of allplants are responsible directly to the Employer's president locatedthere.Practically all purchases for the enterprise are made throughthe Cedar Rapids purchasing department.A uniform advertisingpolicy is formulated in these offices.Payrolls for all personnel ex-cepting plant managers are made up in Cedar Rapids.Plant mana-gers are carried on the Borden Company's New York payroll.TheCedar Rapids accounting department handles the bookkeeping for allplants.This centralization of control together with the mutual inter-ests of all the employees developed as a. result of their participation inthe production,distribution,and sale of identical products is offered3Case No. 18-R-1584. THE BORDEN COMPANY229by the Petitioner in support of its primary position that a broad over-all unit is appropriate.On the other hand, there is evidence in support of the Employer'scontention that single-plant units are the only appropriate units.Thus the manager at each plant has sole authority subject to fewlimitations to hire and discharge his own plant employees.Althoughwages at allplants must conform to a general Employer-wide pattern,they may be varied by the individual plant manager. The plantmanager has broad discretion with respect to hours of employment,which are to some degree influenced by conditions prevalent in theplant communities.There is virtually no interchange of employeesbetween the various plants.In addition, the only collective bargain-ing involving any of the Employer's employees has been conducted atMason City on a single-plant basis.Although it appears that individual plant units might well beappropriate, the integration of the Employer's operations bespeaksthe appropriateness of the broad over-all unit. In these circum-stances, we believe that the larger unit is the appropriate unit.Ac-cordingly, we find thata singleEmployer-wide unit is appropriate'As stated above, the Petitioner would include and Employer wouldexclude additional employees hired for the busy season.These em-ployees are employed from mid-May to September, the peak periodof the Employer's operations.They perform the same workas regu-lar employees, work the same hours, and receive comparable wages.We shall include them in the unit.5We find that all employees employed by the Employer at its variousplants 6 in the State of Iowa, including driver salesmen and seasonalemployees, but excluding office and clerical employees,salesmen,guards, watchmen, and supervisors as defined in the Act constitute anappropriate unit.5.The Board customarilypermits seasonalemployees includedin a unit with regular or permanent employees to vote and, in fact,in seasonalindustries, directs elections to be held at the peak of theseason sothat such employees may vote.7Under the facts of thiscase, however, we see no reason to postpone the election as the perma-nent employees comprise over 50 percent of the Employer's payroll4 SeeLone Star Producing Company,85 NLRB'1137;andBenner Tea Company,88NLRB 1409.S SeeArkport Dairies Inc.,86 NLRB 319 and gases cited therein.Charles City, Estherville, Decorah, Humbolt, Fort Dodge, Waterloo, Iowa Falls, Oelweln,Manchester, Dubuque,Marshalltown,Cedar Rapids,Vinton, Monticello,IowaCity,Ottumwa,Davenport, Clinton, Des Moines, and Mason City.7 SeeS.Martinelli tCo.,81 NLRB 383,andHarrison Steel Casting Company,74 NLRB363, 365.Cf.Fall River GasWorksCompany,82 NLRB 962. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDand constitute a representative and substantial group.We shall there-fore direct an immediate election among those currently employed.8DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL.8 Arkport Dairies,Inc., supra.